HUTCHESON, Chief Judge.
This is an appeal from an order revoking probation granted the defendant in No. 18512-Criminal, in the United States District Court for the Northern District of Georgia, Atlanta Division, upon his plea of nolo contendere to an indictment charging the use of the mails to defraud. The order, revoking probation and sentencing the defendant to serve three years in the penitentiary, was based upon the conviction of the defendant in cause No. 19,253 in the same court on an indictment charging use of the mails to defraud, the judgment in which has been this day affirmed in 209 F.2d 590.
The judgment appealed from in this cause is, therefore, also affirmed.